Case: 14-10988   Date Filed: 09/04/2014   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10988
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:00-cr-00010-TCB-ECS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

DEXTER MAKKAH FARAHKAN,
a.k.a. Dexter Demond Young,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (September 4, 2014)

Before TJOFLAT, JORDAN and ANDERSON , Circuit Judges.

PER CURIAM:
                Case: 14-10988       Date Filed: 09/04/2014      Page: 2 of 5


       On November 9, 2000, Dexter Makkah Farahkan, f/k/a Dexter Demond

Young, pursuant to a plea agreement, pled guilty to possession with intent to

distribute crack cocaine, in violation of 21 U.S.C. 841(a)(1), and on March 30,

2001, the district court sentenced him to prison for a term of 170 months to be

followed by supervised release for a term of five years. The court subsequently

reduced the prison term to 136 months pursuant to 18 U.S.C. § 3582(c).

       On December 123, 2013, the district court issued a warrant for Farahkan’s

arrest based on the probation office’s petition charging him with violating the

terms of supervised release by engaging in criminal conduct. At a revocation

hearing held on February 20, 2014, Farahkan did not contest that he had been

charged in Georgia state court with aggravated battery, that the charge was still

pending, and that, as a result of the charge, he had violated the conditions of his

supervised release. After considering the statements of the parties, the record, and

the 18 U.S.C. § 3553(a) sentencing factors, the district court revoked Farahkan’s

supervised release and sentenced him to 18 months’ imprisonment and 12 months’

supervised release.1

       Farahkan appeals the sentence, contending that it is substantively

unreasonable in light of the § 3553(a) factors, 18-months’ incarceration is greater

than necessary to meet the goals of deterrence and punishment given that the

       1
        The parties agreed that the Sentencing Guidelines called for a sentence of
imprisonment in the 24 to 30 months’ range.
                                               2
               Case: 14-10988     Date Filed: 09/04/2014    Page: 3 of 5


victim, his girlfriend, admitted to instigating the incident that led to his arrest. He

also contends that the sentence was impermissibly retributive and that because he

had already completed a four-years’ term of supervised release, an additional term

of supervised release is unnecessary and substantively unreasonable.

      We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Velasquez Velasquez, 524 F.3d 1248, 1252 (11th

Cir. 2008). Under 18 U.S.C. § 3583(e)(3), a district court may revoke a term of

supervised release based upon a preponderance of the evidence showing that a

defendant has violated a condition of supervised release, and impose a term of

imprisonment after considering certain factors set forth in 18 U.S.C. § 3553(a).

United States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006). The § 3553(a)

factors that a court must consider in revoking supervised release include: (1) the

nature and circumstances of the offense and the history and characteristic of the

defendant; (2) the need for the sentence imposed to afford adequate deterrence to

criminal conduct, protect the public from further crimes of the defendant, and

provide the defendant with needed educational or vocational training, medical care,

or other correctional treatment; (3) the sentencing range established by the

Guidelines; (4) the pertinent policy statements of the Sentencing Commission;

(5) the need to avoid unwarranted disparities; and (6) the need to provide




                                           3
               Case: 14-10988     Date Filed: 09/04/2014    Page: 4 of 5


restitution to any victims of the offense. 18 U.S.C. § 3583(e); see 18 U.S.C.

§§ 3553(a)(1), (a)(2)(B)-(D), (a)(4)-(7).

      The weight to be given to any § 3553(a) factor is a matter committed to the

sound discretion of the district court. United States v. Clay, 483 F.3d 739, 743

(11th Cir. 2007). Further, because the Guidelines have always been advisory for

revocation sentences, only some indication that the district court was aware of, and

considered, the Guidelines is necessary. United States v. Campbell, 473 F.3d
1345, 1349 (11th Cir. 2007). Although we do not apply a presumption of

reasonableness for sentences falling within the guidelines range, “ordinarily we

would expect a sentence within the Guidelines range to be reasonable.” United

States v. Talley, 431 F.3d 784, 787-88 (11th Cir. 2005).

      Farahkan’s sentence of 18 months sentence represents a six-months’

downward variance from his applicable Guideline range. See id. Although the

district court did not discuss each individual § 3553(a) factor, it expressly stated

that it did consider the factors, which was sufficient to indicate that the court had

considered the Guidelines. See Talley, 431 F.3d at 786; Campbell, 473 F.3d

at 1349. Farahkan essentially argues that more weight should have been given to

certain factors, but the weight to be given to each factor is a matter committed to

the court’s discretion. See Clay, 483 F.3d at 743. While he did complete several

years of supervised release, he committed multiple violations of the terms of his


                                            4
              Case: 14-10988    Date Filed: 09/04/2014   Page: 5 of 5


supervised release during that time, and his conduct was never curbed by the

punishments he received.

      AFFIRMED.




                                        5